     Case 17-06404   Doc 40-1   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Note
                                         Page 1 of 4




Exhibit A
     Case 17-06404   Doc 40-1   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Note
                                         Page 2 of 4




Exhibit A
     Case 17-06404   Doc 40-1   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Note
                                         Page 3 of 4




Exhibit A
     Case 17-06404   Doc 40-1   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Note
                                         Page 4 of 4




Exhibit A
